Title: To Benjamin Franklin from Jean-André Mongez, [April? 1783]
From: Mongez, Jean-André
To: Franklin, Benjamin


Monsieur
paris mardi matin [April, 1783?]
Je me proposois depuis longtemps d’avoir L’honneur de vous remettre le troisieme volume de notre dictionaire d’agriculture dont vous avés bien voulu accepter les deux premiers; mais des affaires me retenant a paris, je vous prie de vouloir bien en accepter L’hommage, qu’il m’eut été bien flatteur de vous rendre moimeme.
J’apprends, Monsieur, que L’on vient de frapper des medailles pour la paix, et en signe d’union entre les etats de L’amerique et la france; vous connoissés notre cabinet de medailles et il a paru vous interesser quand vous L’avés visité. Le moyen le plus sur de L’enrichir seroit d’avoir La collection de ces medailles; elles commenceroient la classe des etats d’amerique n’y auroit-il point d’indiscretion de vous les demander?
J’ai L’honneur d’etre avec les sentimens de la plus haute consideration Monsieur Votre tres humble et tres obeissant serviteur
Mongez Le JEUNE;chan. Reg. de ste Genevieve,auteur du journal de physique
 
Notation: Mongez
